Douglas, J.,
concurring. While I concur with the majority in affirming the judgment of the court of appeals, I write separately to express concerns.
It is my judgment that discussing amended R.C. 3105.18 and 3105.65 in connection with this case will cause unwarranted confusion. The portions of these sections discussed do not apply to the case before us because only divorces and dissolutions determined on or after May 2, 1986, are impacted by the amended statute. The divorce in question was final on July 3, 1985. Thus, the statute and the case law then in effect are all that is pertinent to the resolution of the case at bar.
Likewise, I am concerned with the mixing of case citations of divorce cases with dissolution cases. They stand for different propositions and each case was dependent on the statutory language in effect at the time of decision and the type of marriage termination involved.
As an example, Knapp is not, as stated by the majority, “* * * a situation analogous to the one herein * * jKnapp involved a dissolution. The case presently before us involves a divorce. Only case law, then in effect, involving divorce and the statute in effect at the time of the divorce are pertinent. In addition, the discussion involving “alimony only” is clearly out of place. The statute referred to provides for a separate cause of action called “for alimony only.” It has nothing to do with alimony in a divorce or dissolution setting.
Herein the defendant-appellee was, on July 3, 1985, ordered to pay *182appellant alimony in the sum of one hundred dollars per week for a period of two years. The amount required to be paid is clearly a definite amount ($100 x 52 x 2). The award was for sustenance and was separate and apart from the property settlement. The trial court did not specifically reserve jurisdiction over the award. Accordingly, the law to be applied is found in Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, 419, 75 O.O. 2d 474, 485, 350 N.E. 2d 413, 426, wherein the court said:
“In summary, we hold, therefore, that where an alimony award is for support only, is for an indefinite amount, and where there is no property settlement, or if there is such a settlement, the support-award is independent thereof, the jurisdiction of the court to modify will* be implied in the decree * * *.” (Emphasis added.)
Since the amount to be paid by appellee is a definite amount and jurisdiction to modify was not reserved, there is no authority to modify. Appellant’s remedy was by way of direct appeal. She afforded herself that right and lost. Civ. R. 60(B) is not to be used as a substitute for appeal nor is it designed to set aside judgments that have been initially fully and fairly litigated. To permit a collateral attack on such a judgment by using Civ. R. 60(B) would be to encourage neverending litigation.
It is curious that the pertinent case law governing this case is not even cited by the majority. Accordingly, I concur in the judgment.